MEMORANDUM **
Kwang-Wei Han appeals pro se the Bankruptcy Appellate Panel’s order affirming the bankruptcy court’s order refusing to stay the sale of real property pending appeal of an order granting the chapter 7 trustee control over the estate. We dismiss the appeal as moot.
“[A]n appeal will be dismissed as moot when events occur which prevent the appellate court from granting any effective relief, even if the dispute is decided in favor of the appellant.” In the Matter of Combined Metals Reduction Co., 557 F.2d 179, 187 (9th Cir.1977). Here, because the real property has been sold, it would be impossible for this court to fashion effective relief. Accordingly, the appeal is moot.
DISMISSED AS MOOT.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.